DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
it is suggested Claim 1 be amended to recite, for example, “A foam prepared by foaming and reacting a mixture comprising”; and
Claim 8 should be amended to recite the mixture further comprises a bioactive substance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 – 8, 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 sets forth the foam has a water release rate of 0 to 20% but does not specify how this rate is measured.  The claim also does not specify what type of percentage is being set forth (volume percentage, mass percentage, etc.).
Claim 5 sets forth the foam has an expansion rate of 110% to 500% but does not specify how the expansion rate is measured.  The claim also does not specify what type of percentage is being set forth (volume percentage, mass percentage, etc.).
There is a lack of antecedent basis for “the” water absorption recited in Claim 6.  For the purposes of examination, the claim will be interpreted as setting forth the surfaces of the foam have tackiness before and/or after the foam absorbs water.
Claim 7 sets forth the foam has a water absorption rate of 40% or more but does not specify how the expansion rate is measured.  The claim also does not specify what type of percentage is being set forth (volume percentage, mass percentage, etc.).
There is a lack of antecedent basis for the polyol recited in Claims 8, 11, and 13.  For the purposes of examination, the claims will be interpreted as setting forth the at least one polyol.
There is a lack of antecedent basis for the polyisocyanate recited in Claims 11 and 15.  For the purposes of examination, the claim will be interpreted as setting forth the compound having at least one isocyanate group.
Claims 11 and 15 set forth an OH equivalent and an NCO equivalent.  It is unclear if these phrases refer to OH and NCO equivalent weights or OH and NCO equivalents.  For the purposes of examination, the former interpretation has been used.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 – 3, 5 – 11, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,844,013 to Kenndoff et al.
Regarding Claim 1.  Kenndoff et al. teaches a foam prepared by foaming and reacting a mixture comprising a polyhydroxyl compound/polyol; a polyisocyanate, i.e. a compound having multiple isocyanate groups; and a superabsorber (Column 8, Lines 10 – 18; and Column 8, Line 63 – Column 9, Line 35).  The superabsorber is most preferably a sodium polyacrylate polymer (Column 7, Lines 30 – 34), which is set forth a as a suitable hydrophilic polymer in Paragraph 0040 of the PG-PUB of the instant application.
Regarding Claims 2, 3, 5 – 7 and 19.  Kenndoff et al. teaches the foam of Claim 1 but does not expressly teach the surfaces of the foam solate after water absorption.  Kenndoff et al. is also silent regarding its water release rate, expansion rate, tackiness of its surfaces, and water absorption rate.  Additionally, Kenndoff et al. does not expressly characterize the foam material as hemostatic.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Kenndoff et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a foaming having each of the In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 8.  Kenndoff et al. teaches the foam of Claim 1 wherein the mixture comprises preferably 50 to 70% by weight of the polyhydroxyl/polyol compound; 2 to 25% by weight of the polyisocyanate; and 5 to 40% by weight of the superabsorber/hydrophilic polymer (Column 8, Lines 24 – 27).
Regarding Claim 9.  Kenndoff et al. teaches the foam of Claim 1 wherein the mixture may further comprise substances with antimicrobial activity and those which promote blood flow (Column 7, Lines 14 – 20), i.e. bioactive substances.
Regarding Claim 10.  Kenndoff et al. teaches the foam of Claim 1 wherein the foam may have a thickness of up to 3 mm (Column 19, Lines 17 – 20).
Regarding Claim 11.  Kenndoff et al. teaches the foam of Claim 1 wherein an exemplified preferred polyol has an OH number of 30 (Column 5, Line 64 – Column 6, Line 5).  Using this reported OH number, the polyol can be calculated to have an OH 
Regarding Claim 16.  Kenndoff et al. teaches a wound dressing comprising the foam of Claim 1 (Column 10, Lines 60 – 65).
Regarding Claim 18.  Kenndoff et al. teaches the foam of Claim 1 has adhesive properties to skin (Column 9, Lines 45 – 50).

Claims 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,844,013 to Kenndoff et al.
Regarding Claim 12.  Kenndoff et al. teaches a composition for a foam  comprising a polyhydroxyl compound/polyol; a polyisocyanate, i.e. a compound having multiple isocyanate groups; and a superabsorber (Column 8, Lines 10 – 18; and Column 8, Line 63 – Column 9, Line 35).  The superabsorber is most preferably a sodium polyacrylate polymer (Column 7, Lines 30 – 34), which is set forth a as a suitable hydrophilic polymer in Paragraph 0040 of the PG-PUB of the instant application.
Regarding Claim 13.  Kenndoff et al. teaches the composition for a foam of Claim 12 wherein the mixture comprises preferably 50 to 70% by weight of the 
Regarding Claim 15.  Kenndoff et al. teaches the composition for a foam of Claim 12 wherein an exemplified preferred polyol has an OH number of 30 (Column 5, Line 64 – Column 6, Line 5).  Using this reported OH number, the polyol can be calculated to have an OH equivalent weight of roughly 1558.  Kenndoff et al. further teaches diphenylmethane diisocyanate (MDI) as a suitable isocyanate (Column 5, Lines 39 – 44), which has an equivalent weight of 125.

Claims 1 – 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RE 31,757 to Kennedy.
Regarding Claim 1.  Kennedy teaches a foam prepared from a polyether polyol, a polymeric isocyanate, and a solution of an untreated carbohydrate such as cornstarch (Column 2, Lines 34 – 44).  Corn starch is set forth as a suitable hydrophilic polymer in Paragraph 0038 of the PG-PUB of the instant application.
Regarding Claims 2, 3, 5 – 7 and 19.  Kennedy teaches the foam of Claim 1 but does not expressly teach the surfaces of the foam solate after water absorption.  Kennedy is also silent regarding its water release rate, expansion rate, tackiness of its surfaces, and water absorption rate.  Additionally, Kennedy does not expressly characterize the foam material as hemostatic.  Consequently, the Office recognizes that In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 4.  Kennedy teaches the foam of Claim 1.  In Example 2, the solution of an untreated carbohydrate is composed of 70 weight percent water and 30 weight percent corn starch (Column 6, Lines 42 – 45).
Regarding Claim 8.  Kennedy teaches the foam of Claim 1.  In Example 2, the mixture comprises 10 ounces of polymethylene polyphenyl isocyanate, 10 ounces cornstarch/hydrophilic polymer solution, 30 milligrams calcium acid phosphate, 30 milligrams sodium aluminum sulfate, 30 milligrams sodium bicarbonate, 50 milligrams calcium chloride, 1 ounce calcium hypochlorite, 1 ounce surfactant, 0.25 ounces catalyst, .

Claims 12 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RE 31,757 to Kennedy.
Regarding Claim 12.  Kennedy teaches a composition for a foam comprising a polyether polyol, a polymeric isocyanate, and a solution of an untreated carbohydrate such as cornstarch (Column 2, Lines 34 – 44).  Corn starch is set forth as a suitable hydrophilic polymer in Paragraph 0038 of the PG-PUB of the instant application.
Regarding Claim 13.  Kennedy teaches the composition of Claim 12.  In Example 2, the solution of an untreated carbohydrate is composed of 70 weight percent water and 30 weight percent corn starch (Column 6, Lines 42 – 45).
Regarding Claim 14.  Kennedy teaches the composition of Claim 12. In Example 2, the mixture comprises 10 ounces of polymethylene polyphenyl isocyanate, 10 ounces cornstarch/hydrophilic polymer solution, 30 milligrams calcium acid phosphate, 30 milligrams sodium aluminum sulfate, 30 milligrams sodium bicarbonate, 50 milligrams calcium chloride, 1 ounce calcium hypochlorite, 1 ounce surfactant, 0.25 ounces catalyst, 10 ounces polyol, 0.5 ounces surfactant, and 0.1 ounce additional catalyst (Column 6, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,844,013 to Kenndoff et al., as applied to Claim 1 above, and further in view of GB 2 277 031 to Raper.
	Regarding Claim 17.  Kenndoff et al. teaches the foam of Claim 1 may be incorporated as an adhesive or protective material in various medical articles (Column 10, Lines 60 – 67) but not specifically as a skin protector for an ostomy appliance.  However, Raper teaches the concept of preparing ostomy bags which are provided with an adhesive disc comprising an erosion-resistant material which may be a polyurethane foam (Page 2, Last Paragraph – Page 3, Paragraph 2).  The adhesive is specifically selected to be compatible with human skin and not cause irritation and undue 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.